Title: To Thomas Jefferson from Henry Spencer, 9 July 1807
From: Spencer, Henry
To: Jefferson, Thomas


                        
                            New York July 9th. 1807.
                        
                        Your petitioner having forwarded to your Excelllency last spring, a petition in which I took the liberty to lay before your Excellency, my then and present distressed situation the circumstances relating to which, I will now briefly touch upon, your petitioner was accused of feloniously plundering on board the Ship Enterprize, one hundred & 50 Guineas—was accordingly arrainged before the bar of the court, held in this city, on November 7th. 1806. and sentenced to be publickly whipped, and remain in prision until a fine of five hundred dollars was discharged—Your petitioner having suffered this punishment, and still remains in confinement, destitute of friends, or sources, and without any hopes of a liberation, but through the compassion of your Excellency; whom Judge Talmage informs me in a reply to your petitioner last winter—was pleased to promise his interferance in my behalf—if my prosecutors would not render the terms of my liberty sufficiently moderate, as to afford a possibility, of my embracing them—they have three months ago proposed to liberate me for one hundred dollars; which there was not in my power to raise, but by the benefit of a subscription, raised by the charitable people of New York; since that period, has enabled me to comply with their terms ; I am deprived of this opportunity, by they having entirely left this country without having impowered any person, or persons whatsoever to transact their business: which occasions me to seek resource in the humanity of your Excellency; whereby the enormous distresses of my helpless family will be relieved, who were once dependant on the sweat of my brow, and having been long deprived of this their only resource, your Excellency cannot but conceive their situation to be peculiarly distressing; permit your humble petitioner once more to lay before your Excellency the forlorn condition of his helpless family—and may their miseries awaken in your bosom, the feelings of a husband, and father, to alleviate their distresses by the liberation of your humble petitioner—could this attempt be productive of so much happiness—the prayers of my family in conjunction with my own, would ever ascend to the wise disposer of events, and implore his blessing upon the head of your Excellency—
                        
                            Henry Blissard Spencer.—
                        
                    
                     I do hereby certify that the above named Petitioner Henry Blissard Spencer a prisoner at present in my custody has ever since his confinement for the cause above specified, in every respect behaved himself in an exemplary, penitant, and deserving manner and in my opinion is amply worthy of mercy. Dated New York July 9th 1807
                                          
                  
                            
                            Th Hazard 
                     
                     Kee County
                     Keeper of the City prison New York
                     
                         and B
                     
                        
               